611 F.2d 132
21 Fair Empl.Prac.Cas.  1633,22 Empl. Prac. Dec. P 30,622EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Plaintiff-Appellant,v.FIRST ALABAMA BANK OF BIRMINGHAM, Defendant-Appellee.
No. 78-1249.
United States Court of Appeals,Fifth Circuit.
Jan. 31, 1980.

Joseph T. Eddins, Jr., Associate Gen. Counsel, Beatrice Rosenberg, Asst. Gen. Counsel, Mark S. Flynn, EEOC, Washington, D.C., for plaintiff-appellant.
Lange, Simpson, Robinson & Somerville, Harry L. Hopkins, Birmingham, Ala., for defendant-appellee.
Before GEWIN, RUBIN and SAM D. JOHNSON, Jr., Circuit Judges.
PER CURIAM:


1
The Equal Employment Opportunity Commission (EEOC) brought this appeal seeking enforcement of an EEOC subpoena.  On September 19, 1974 the United States District Court for the Northern District of Alabama dismissed the EEOC's enforcement action citing the Commission's seventeen month delay in seeking enforcement.  This court reversed, EEOC v. Exchange Security Bank, 529 F.2d 1214 (5th Cir. 1976), holding that there was no showing of prejudice caused by the delay.  On remand, after a full hearing, the district court found prejudice and again denied the Commission's request for enforcement of their subpoena.  EEOC v. First Alabama Bank of Birmingham, 440 F.Supp. 1381 (N.D.Ala.1977).  We affirm based on the Findings of Fact and Conclusions of Law of the district court.


2
AFFIRMED.